1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     MARILYN NGUYEN,                             )    Case No. CV 18-09683-DSF (JEM)
12                                               )
                                Plaintiff,       )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     ANDREW M. SAUL, Commissioner of             )
15   Social Security Administration,             )
                                                 )
16                              Defendant.       )
                                                 )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
     is AFFIRMED and this action is DISMISSED with prejudice.
21

22
     DATED: March 16, 2020
23                                                          DALE S. FISC
                                                                    FISCHER
                                                                      S HER
                                                     UNITED STATES DISTRICT JUDGE
24

25

26

27

28
